


110 HR 3822 IH: To amend title 1 of the Omnibus Crime Control and Safe

U.S. House of Representatives
2007-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3822
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2007
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 1 of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to include nongovernmental and volunteer firefighters,
		  ground and air ambulance crew members, and first responders for certain
		  benefits.
	
	
		1.Benefits for certain
			 nongovernmental emergency service officersSection 1204 of title 1 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)in paragraph (7)
			 by striking employee and inserting or nongovernmental
			 employee or volunteer;
			(2)in paragraph (9)—
				(A)in subparagraph
			 (B), at the end by striking and;
				(B)by striking the
			 period at the end and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(D)a nongovernmental
				employee or volunteer—
							(i)of
				a fire department, ground or air ambulance service, or first responder or
				rescue squad, which is licensed or recognized by the State or local government;
				and
							(ii)who is performing
				official duties serving the public in fire suppression, rescue, or emergency
				medical and ambulance
				services.
							.
				
